

Exhibit 10.2





  August 28, 2006

 
Dr. Mario Procopio
Chief Executive Officer
SaVi Media Group, Inc.
2530 South Birch, Suite A
Santa Ana, CA 92707


Re:    Financial Advisory Services Engagement


Dear Dr. Procopio:
1.    Retention and Services. This letter agreement (the “Agreement”) con firms
that Savi Media Group, Inc. (“Savi” or the “Company”) has engaged Herrera
Partners, LP (“HPLP”) to provide financial advisory assistance. As part of the
financial advisory services noted herein, HPLP will assist SaVi by (i) providing
contract CFO services by Phil Scott, which will include reviewing the financial
accounting, policies and procedures, and preparing SEC filings to include 10-Q’s
and 10-K’s, and (ii) assist in raising additional debt or equity capital as
requested for the growth of Savi, and (iii) the option to assume the accounting
services currently being outsourced after 30 or 60 days.


2.    Scope of the Engagement. For purposes of this engagement, HPLP will
provide the services of Phil Scott to serve as the Chief Financial Officer of
Savi. Mr. Scott will provide the standard services of a contract CFO to include
overseeing the accounting services, financial statement preparation, SEC filings
including 10-Q’s and 10-K’s, financial analysis, projections, banking and
strategic analysis. HPLP will also assist Savi, through working with legal
counsel to prepare registration statements and other required filings. In
addition, Savi agrees to engage HPLP on an exclusive basis for a term of two
years to assist in all future equity and debt raises. HPLP will assist in the
capital raising activity by assisting in the preparation of business plans and
presentations, meeting with prospective investors including hedge funds and
private sources of capital, assisting in preparing private placement documents,
and assisting in negotiating and completing term sheets and security purchase
agreements. Finally, after a period of 30 days or more, if HPLP determines that
the current outsource arrangement by Savi for accounting services is inadequate,
in HPLP’s sole opinion, HPLP may assume a contract to provide the accounting
services, upon the terms and conditions, outlined below.
 
3.    Information on Savi. In connection with the engagement activities
hereunder, Savi will furnish HPLP with material and information regarding their
respective business and financial condition (all such information so furnished
being the “Information”) and with any other documents required to reasonably
complete the engagement services noted herein. The parties recognize and confirm
that HPLP: (a) will use and rely solely on the Information, and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(b) is authorized as SaVi’s exclusive financial advisor in connection with the
matters contem plated herein; (c) does not assume responsibility for the
accuracy or completeness of the Information, (d) will not appraise or otherwise
value the liabilities of SaVi; and (e) retains the right to continue to perform
due diligence on Savi during the course of the engagement or any services
provided thereafter.
 

--------------------------------------------------------------------------------


 
Savi Media Group
August 28, 2006
 
4.    Work Product. It is expressly understood that any and all Information
provided by Savi or developed by HPLP is confidential and Savi’s proprietary
property. HPLP warrants that it will maintain the confidentiality of this
engagement, the work product derived therefrom and the Information provided
herein. It is agreed that the use of any work product developed by HPLP is for
Savi’s use exclusively and may not be released in part without HPLP’s prior
written approval. Notwithstanding anything herein to the contrary it is
expressly understood that any work product, spreadsheets, models or other data
developed by HPLP and provided to SaVi as part of the engagement services herein
can only be utilized by Savi for its internal use and any commercial application
for external use by Savi is expressly prohibited.
 
5.    Compensation. SaVi agrees to pay to HPLP for the contract CFO services to
be rendered by HPLP $7,000 per month for up to twenty hours of services. Payment
shall be made in the amount of $4,000 in cash and $3,000 either in cash or in
registered stock, due on the 15th of each month. The stock will be subject to a
bleed out agreement with a make-whole provision. The initial $4,000 cash payment
shall be paid upon the execution of this Agreement. Additionally, Savi agrees to
compensate HPLP at the rate of $350 per hour for any additional professional
services rendered beyond twenty hours per month including preparing for or
providing (i) presentations to Savi’s board of directors, (ii) responding to SEC
or other regulatory comments or requests, (iii) deposition or regulatory
testimony, (iv) meetings or discussions with employees, financial advisors,
investors or other interested parties. In addition, Savi agrees to award HPLP
two-million warrants at a strike price of $0.01 with a five-year term. Contract
CFO services will be provided on a month to month basis running from the 15th of
each month, with a 90 day termination required by either party, except in the
case of non-payment by Savi in which HPLP may terminate immediately.


Savi agrees to pay to HPLP for capital raising activities to be rendered
hereunder by HPLP an hourly rate of $350 per hour, but only after commissioned
and approved by a Board vote. In addition, with the closing of the financing we
would be commissioned at 5% of all equity and 3% of all debt plus the same
percentage on warrant coverage.


Savi agrees to pay to HPLP for accounting services, if HPLP determines that it
is necessary to bring the accounting services in-house, an initial rate of
$3,000 per month. This rate will be reviewed regularly to determine if the rate
is appropriate given the level of activity as the company grows.


Savi will reimburse HPLP for all out-of-pocket expenses associated with the
contract CFO services and the capital raising activities. This amount may be
negotiated before any expenses are incurred.
 
6.    Representations and Warranties. Savi represents and warrants to HPLP that
(a) this Agreement has been duly authorized, exe cuted and delivered by Savi and
constitutes a legal, valid and binding agreement of and enforceable against Savi
in accordance with its terms, (b) the Information will not, when delivered,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (c) will execute additional agreements
as required, (including but not limited to a bleed out and make-whole agreement
for payment in registered stock, a warrant agreement, an accounting outsource
agreement, a capital raising agreement, etc.), to document the basic terms
outlined in this engagement letter. SaVi shall advise HPLP promptly of the
occurrence of any event or any other change which results in the Information
containing any untrue statement of a material fact or omitting to state any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 
7.    Indemnity; Limitation of Liability. Since HPLP will be acting on behalf of
Savi in connec tion with the matters contemplated by the Agreement, and as part
of the consideration for the engagement of HPLP and Phil Scott to furnish its
services pursuant to such Agreement, Savi individually and collectively
expressly agree to indemnify and hold harmless HPLP and its affiliates and their
respective officers, directors, partners, counsel, employees and agents (HPLP
and each such other person being referred to as an “Indemnified Person”), to the
fullest extent lawful, from and against all claims, liabilities, losses, damages
and expenses (or actions in respect thereof), as incurred, related to or arising
out of or in connection with (i) actions taken or omitted to be taken by Savi
individually and collectively, their affiliates, employees or agents, (ii)
actions taken or omitted to be taken by any Indemnified Person (including acts
or omissions constituting ordinary negligence) pursuant to the terms of, or in
connection with services rendered pursuant to, the Agreement or any matter
contemplated thereby or any Indemnified Person’s role in connection therewith,
provided, however, that Savi individually and collectively shall not be
responsible for any losses, claims, damages, liabilities or expenses of any
Indemnified Person to the extent, and only to the extent, that it is finally
judicially determined that they resulted solely from actions taken or omitted to
be taken by such Indemnified Person in bad faith or to be due solely to such
Indemnified Person’s gross negligence, and/or (iii) any untrue statement or
alleged untrue statement of a material fact contained in any of the Information,
or in any amendment or supplement thereto, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading. Savi individually and
collectively shall not and shall cause their affiliates and their respective
directors, officers, employees, shareholders and agents not to, initiate any
action or pro ceeding against HPLP or any other Indemnified Person in connection
with this engagement unless such action or proceeding is based solely upon the
bad faith or gross negli gence of HPLP or any such Indemnified Person. The
parties hereto agree that HPLP and the Indemnified Persons shall not, and shall
not be deemed to, owe any fiduciary duties to Savi individually and collectively
under this Agreement or otherwise, except for the duties as specifically set
forth herein.
 
Page 2

--------------------------------------------------------------------------------


 
Savi Media Group
August 28, 2006
 
8.    Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and shall be mailed or delivered (a) if to Savi, at their
offices located at 2530 South Birch, Suite A, Santa Ana, CA, 92707 and (b) if to
HPLP, at its offices located at 600 Jefferson, Suite 1080, Houston, TX 77002.
Notices by regular mail are expressly acceptable and shall be effective upon
receipt.
9.    Construction and Choice of Law. This Agreement incorporates the entire
understanding of the parties and supersedes all previous oral and/or written
agreements relating to the subject matter hereof, should they exist. This
Agreement and any issue arising out of or relating to the parties’ relationship
hereunder shall be governed by, and construed in accordance with, the laws of
Harris County, the State of Texas, without regard to principles of conflicts of
law.


10.    Binding Arbitration. Upon the demand of either party, any dispute,
controversy or claim arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, or that arises out of the
relationship of the parties shall be resolved by mandatory binding arbitration
in Houston, Texas. If despite demand, an action is commenced or prosecuted in
any court, the party demanding arbitration may bring any action in any court of
competent jurisdiction to compel arbitration of such matters. Any party who
fails or refuses to submit to binding arbitration following lawful demand shall
bear all costs and expenses incurred by the opposing party in compelling
arbitration of such matter. All matters submitted to arbitration shall be
resolved by binding arbitration administered by the American Arbitration
Association (herein referred to as “AAA”), in Houston, Texas, in accordance with
the Commercial Arbitration Rules of the AAA, the Federal Arbitration Act (Title
9 of the United States Code), and, to the extent that the foregoing are
inapplicable, unenforceable, or invalid, the laws of Harris County, the State of
Texas. Any arbitrator selected must be a practicing attorney, a member of the
State Bar of Texas, and must be experienced and knowledgeable in the substantive
laws applicable to the dispute in question. The substantive laws of Harris
County, the State of Texas shall govern any such arbitration. The parties will
agree to a single arbitrator to resolve their dispute or AAA shall appoint an
independent, third party neutral within 30 days of being requested by either
party to decide all matters. The parties expressly agree to waive any and all
appeal or other legal rights with respect to any decision reached by arbitration
hereunder


Page 3

--------------------------------------------------------------------------------


 
Savi Media Group
August 28, 2006
 
11.    Miscellaneous. This Agreement constitutes the entire agreement between
the parties concerning this Agreement and any subject matter herein, and may not
be amended, modified, or waived except in writing signed by the parties. This
Agreement shall inure only to the benefit of the parties hereto and their
successors and permitted assigns, and may not be assigned by either party
without the other party’s prior written consent. Should any clause or portion of
this Agreement be deemed invalid, void, or otherwise unenforceable, the
remainder of this Agreement shall remain in full force and effect as written.
This Agreement may be signed in multiple counterparts, each of which taken
together shall constitute one and the same instrument. Facsimile signatures
shall have the effect of delivered originals.


Please sign and return an original and one copy of this letter to the
undersigned to indicate your acceptance of the terms set forth herein, affirming
that HPLP has received the $4,000 retainer and this letter shall note your
express acceptance shall constitute a valid and binding Agreement between SaVi
and HPLP as of the date above.
 

       
Sincerely,
Herrera Partners, LP
 
   
   
    By        /s/ PHIL SCOTT  

--------------------------------------------------------------------------------

Name: Phil Scott
Title: Managing Director
   

 



Accepted and Agreed on this the 29th day of August 2006:
Savi Media Group, Inc.
 
By:      /s/ MARIO
PROCOPIO                                                      
Dr. Mario Procopio
Title: Chief Executive Officer

 
Page 4

--------------------------------------------------------------------------------



